TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 27, 2013



                                      NO. 03-12-00572-CR


                              Elisa Gonzales Condarco, Appellant

                                                 v.

                                  The State of Texas, Appellee




         APPEAL FROM COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

order: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the order of the

trial court is in all things affirmed; and it appearing that the appellant is indigent and unable to

pay costs, that no adjudication as to costs is made; and that this decision be certified below for

observance.